Citation Nr: 0926066	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the bilateral knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Roanoke, Virginia in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
numerous periods of active duty for training and inactive 
duty for training in the United States Army Reserves from 
November 1979 to June 2002, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant testified at a personal hearing before a 
Decision Review Officer in July 2005.  He also testified 
during a personal hearing before the undersigned Veterans Law 
Judge in August 2006. 

The Board remanded the case for further development in 
October 2007.  The requested development has been 
substantially completed; and the case has been returned to 
the Board for further review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. The preponderance of the evidence is against finding that 
degenerative arthritis of the bilateral knees manifested 
during a period of active duty for training.  

3. The preponderance of the evidence is against finding that 
degenerative arthritis of the bilateral knees increased in 
severity or permanently worsened during a period of active 
duty for training.  




CONCLUSION OF LAW

Degenerative arthritis of the bilateral knees was not 
incurred in or aggravated during a period of active duty for 
training. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for degenerative arthritis of the 
bilateral knees, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, prior to the adjudication of the appellant's 
claim, the appellant was provided a letter dated in November 
2003 that fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his service connection 
claim.  In addition, the November 2003 letter informed the 
appellant that additional information or evidence was needed 
to support his service connection claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II]. To the 
extent the November 2003 letter was deficient in any respect, 
the appellant was provided a second VCAA notice informing him 
of the evidence necessary to substantiate his claim in 
November 2007.  Thereafter, the appellant's claim was 
readjudicated and the appellant was provided a Supplemental 
Statement of the Case in April 2009. Mayfield  v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].
 
In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA medical records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was provided VA examinations in 
February 2005 and February 2006 in connection with his claim; 
and an addendum medical opinion addressing the issue of 
aggravation in this case was associated with the claims file 
in March 2009. 38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that collectively the 
VA examinations obtained in this case are adequate as all but 
the February 2005 examination are predicated on a review of 
the claims folder and medical records contained therein; 
contains a description of the history of the disability at 
issue; documents and considers the Veteran's complaints and 
symptoms; and contains medical opinions with supporting 
rationale and references to the record addressing the medical 
questions raised in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his bilateral knee disorder 
claim. See March 2006 and November 2007 letters from the RO 
to the appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Regardless, since the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim (the legal standard in regards to the appellant's claim 
since the presumption of aggravation is not applicable to 
periods of active duty for training), any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Id.  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the issue 
discussed in this decision, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the appellant's claim. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis

As discussed in the Board's October 2007 decision, the 
appellant currently has a confirmed diagnosis of 
osteoarthritis of the bilateral knees. February 2005 and 
February 2006 VA examination reports; March 2005 and July 
2005 statements from R.A., M.D.; November 2007 statement from 
W.H., M.D.  He seeks service connection for his bilateral 
knee disorder on the basis that his degenerative arthritis 
manifested as a result of his service training with the 
United States Army Reserves, or has been aggravated by such 
training. See October 2003 application for compensation.  
Specifically, the appellant contends that while performing 
the required exercises to remain fit for his Army Reserve 
duty (i.e., running in combat boots), he developed 
degenerative arthritis of the knees or these activities 
aggravated/speeded up the degenerative depression of his knee 
joints. Id.; November 2003 statement in support; July 2005 
DRO hearing; August 2006 BVA hearing transcript.  The 
appellant acknowledges that he never experienced a specific 
injury during his United States Reserve service that directly 
resulted in either the development of his current knee 
disorder or aggravated this disorder.  However, he contends 
service connection is appropriate since he believes 
degenerative arthritis is a disease that developed or 
worsened during his numerous periods of active duty for 
training or inactive duty for training. Id.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Therefore, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008). Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training ("ADT") during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training ("IADT") during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ADT is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. § 3.6(c)(1).  It 
follows from this that service connection may be granted for 
a disability resulting from a disease or injury incurred or 
aggravated while performing ADT, or from an injury incurred 
or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 
106, 1131.  The Board also observes that 38 U.S.C.A. § 
101(24) was amended by the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No 106-419, to additionally 
include within the definition of "active duty" any periods 
of inactive duty for training during which an individual 
becomes disabled or dies from an acute myocardial infarction, 
a cardiac arrest, or a cerebrovascular accident that occurred 
during such training. 38 C.F.R. § 3.6 was also amended to 
reflect this change. See 66 Fed. Reg. 184, pgs. 48558- 48561 
(effective November 1, 2000).  

In light of the above-referenced regulations, the appellant 
can only be service-connected for the medical condition he 
seeks on appeal if this condition is found to have been 
incurred in or aggravated during a period of ADT, but may not 
be service-connected if found to have developed or been 
aggravated during a period of IADT. 38 U.S.C.A. §§ 101(22), 
(23), (24); 38 C.F.R. §§ 3.6(a), (c), (d).  

For the record, the Board also observes that presumptive 
periods do not apply to ADT or IADT. Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991); see also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).  Therefore, favorable 
application of 38 C.F.R. §§ 3.307, 3.309 (presumption of 
service incurrence), 
3.306 (presumption of aggravation) and 38 U.S.C.A. §§ 1111, 
1131 (presumption of soundness) regarding the appellant's 
periods of ADT are not available.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  

Turning to the merits of the appellant's claim, according to 
the appellant's United States Army Reserve Chronological 
Statement of Retirement Points, the appellant was credited 
with the following number of points for time served on ADT 
for the years indicated below.  One ADT point is equivalent 
to one day spent on ADT:   

October 1979 to October 1980  = 121 points  = 121 
days on ADT  
October 1980 to October 1981  = 14 points  = 14 
days on ADT  
October 1981 to October 1982  = 14 points  = 14 
days on ADT  
October 1982 to October 1983  = 15 points  = 15 
days on ADT  
October 1983 to October 1984  = 28 points  = 28 
days on ADT  
October 1984 to October 1985  = 14 points  = 14 
days on ADT  
October 1985 to October 1986  = 23 points  = 23 
days on ADT
October 1986 to October 1987  = 09 points  = 09 
days on ADT	
October 1987 to October 1988  = 17 points  = 17 
days on ADT
October 1988 to October 1989  = 00 points  = 00 
days on ADT
October 1989 to October 1990  = 14 points  = 14 
days on ADT
October 1990 to October 1991  = 19 points  = 19 
days on ADT
October 1991 to October 1992  = 15 points  = 15 
days on ADT
October 1992 to October 1993  = 19 points  = 19 
days on ADT
October 1993 to October 1994  = 14 points  = 14 
days on ADT
October 1994 to October 1995  = 30 points  = 30 
days on ADT
October 1995 to October 1996  = 17 points  = 17 
days on ADT
October 1996 to October 1997  = 14 points  = 14 
days on ADT
October 1997 to October 1998  = 15 points  = 15 
days on ADT
October 1998 to October 1999  = 17 points  = 17 
days on ADT
October 1999 to October 2000  = 15 points  = 15 
days on ADT
October 2000 to October 2001  = 17 points  = 17 
days on ADT
October 2001 to October 2002  = 13 points  = 13 
days on ADT

See Chronological Statement of Retirement Points.  
        
In terms of the medical evidence in this case, the Board also 
observes that a review of the appellant's service medical 
file reveals that the appellant injured his right knee prior 
to entering the United States Army Reserves as a result of a 
football injury; and that he underwent surgery for a tear of 
the right medial collateral ligament as a result of that 
injury. See October 2001 Roanoke Memorial Hospitals Discharge 
Report, p. 5.  However, while the appellant's United States 
Reserve medical examinations document his pre-service injury, 
the appellant's actual physical examinations found no 
problems with the appellant's knees or indicated that the 
appellant experienced any residuals of his pre-service 
injury. See reports of medical examinations and reports of 
medical history forms dated in October 1979, August 1983, 
August 1991 and March 1995.  In fact, while the appellant's 
pre-service right knee injury was mentioned in the context of 
the appellant's medical history during his August 1991 and 
March 1995 medical examinations, no disability, deformity or 
residuals pertaining to the appellant's right knee were found 
during those examinations. See August 1991 report of medical 
history; March 1995 report of medical history.  The first 
medical evidence referencing complaints of knee pain 
contained in the claims file is not dated until October 1996, 
the year the appellant spent 14 days (out of 365 days that 
year) on ADT. See Chronological Statement of Retirement 
Points.     

In October 1996, the appellant was treated for complaints of 
sharp right knee pain of three weeks duration. See October 
1996 private medical records.  The appellant reported at that 
time that while he had experienced a severe ligament injury 
to his right knee playing football in high school and 
underwent some type of ligament reconstruction as a result of 
this injury, he had not experienced any type of problems with 
his right knee since that time; nor had he experienced any 
specific post-football injury that he could associate with 
his reported pain. Id.  X-rays of the appellant's right knee 
revealed marked severe patellofemoral degenerative changes 
with probable significant chondromalacia. Id.  The appellant 
was advised that high impact and contact type sports and 
activities had the potential of aggravating his condition. 
Id.  Thereafter, the appellant was seen in April 1999 for 
complaints of left knee pain after experiencing a basketball 
injury in which he accidentally twisted his left knee.  X-
rays of the left knee demonstrated mild degenerative changes 
as well. See April 1999 private medical records.  The 
appellant was subsequently scheduled and underwent an 
arthroscopy of the left knee in April 1999, with a subtotal 
synovectomy and chondroplasty patella and femoral condyles. 
Id.  Thereafter, in August 1999, the appellant reported 
slowly increasing problems in his right knee that included 
catching and giving way. See August 1999 private medical 
records.  While contemplating undergoing surgery on this 
knee, the appellant reported experiencing a right knee injury 
while playing tennis. Id.  X-rays again revealed evidence of 
marked degenerative changes and it was recommended that the 
appellant undergo a right knee arthroscopy. Id.  An 
arthroscopy of the right knee and partial medial meniscectomy 
of the patellofemoral interval was performed in September 
1999. September 1999 private medical records.  After the 
surgery, the appellant continued to experience bilateral knee 
pain and was diagnosed with bilateral osteoarthritis of the 
knees. See service medical records dated in March 2000 
(appellant placed on physical profile for his knees); March 
2000 report of medical examination and report of medical 
history (appellant reported that he had arthritis); private 
medical records dated in September 2003.    

As set forth above, the appellant contends that service 
connection should be granted in this case on the basis that 
his bilateral knee degenerative arthritis is a disease that 
developed or worsened during his numerous periods of ADT or 
IADT.  In support of his claim, he has provided two letters 
from his private primary physician, R.A., M.D., that reflect 
Dr. A.'s opinion that the appellant's degenerative disease of 
the knees is beyond the normal progression in terms of 
severity for someone of the appellant's age; and that the 
physical training the appellant received during his military 
service more likely than not either aggravated or caused his 
joint problems. See March 2005 and July 2005 letters from 
R.A., M.D.; February 2006 VA examination report, p. 2 
(appellant reported during a VA medical examination that Dr. 
A. is his family physician).  In addition, another letter 
from private physician W.H., M.D. was associated with the 
claims file in November 2007. See appellant's November 2007 
statement in support of claim (appellant reported that W.H., 
M.D. is the physician who performed surgery on his knees).  
In this letter, Dr. H. reported that he had treated the 
appellant for bilateral knee arthritis problems years before; 
and that he was of the opinion that it is likely that the 
appellant's knee arthritic changes seen clinically and 
radiographically were aggravated by his military reserve 
duties and activities while he was in the United States Army 
Reserves. November 2007 letter from W.H., M.D.  

In addition to the foregoing, the appellant submitted three 
lay statements in support of his claim from D.C. (his United 
States Army Reserve supervisor), A.B. (the administrator for 
his Reserve unit) and V.M. (his spouse).  In his statement, 
D.C. reported that he worked well with the appellant 
throughout his tenure with his United States Reserve unit but 
noted during the latter part of the appellant's Reserve 
career that his health began to deteriorate and he was unable 
to complete the physical fitness requirements of the U.S. 
Army.  As a result, the appellant ultimately decided to 
retire because of his medical condition. March 2005 letter 
from D.C.  In her letter, A.B. reported that the appellant 
retired due to complications with his health in June 2002.  
Prior to retirement, she remembers that the appellant was on 
IADT for two days in March 2001 for the purpose of having his 
knees examined.  He was ultimately awarded a medical profile 
from running because of his knee problems. March 2005 letter 
from A.B.  In her statement, the appellant's spouse reported 
that she and the appellant were married in November 1995.  At 
that time, the appellant was physically healthy and active.  
However, at some point, the appellant's health began to 
decline due to conditions later diagnosed as degenerative 
arthritis.  She remembers that in 2001, she accompanied the 
appellant to a physical examination at a Reserve Medical 
Unit.  She reported that subsequent to that examination, the 
appellant's medical condition grew worse and the appellant 
retired from the United States Army Reserves. March 2005 
letter from V.M.       

In light of the medical issues in this case, the RO afforded 
the appellant a VA medical examination in February 2005 
during which he was diagnosed with moderate degenerative 
changes in the bilateral patellofemoral joint compartment, 
with evidence of grade-IV chondromalacia patellae in the 
right knee. February 2005 VA examination report, p. 4.  
Unfortunately, the appellant's claims file was not provided 
to the February 2005 VA examiner; as such, the examiner did 
not provide any medical opinion as to whether the appellant's 
bilateral knee arthritis was related to his periods of ADT.  
The appellant therefore was scheduled for a second VA 
examination in February 2006.  At that time, a VA medical 
doctor reviewed the appellant's entire service file and 
medical records, to include the March 2005 and July 2005 
letters from R.A., M.D. February 2006 VA examination report, 
p. 1.  After obtaining a medical history from the appellant 
and performing a physical examination that included x-rays of 
the appellant's knees, the appellant was diagnosed with (1) 
severe degenerative changes of the anterior compartment of 
the bilateral knees, (2) mild joint space narrowing of the 
medial compartment of the right knee and (3) mild joint space 
narrowing of the medial compartment of the left knee. Id., p. 
4.  In addressing the medical questions in this case, the VA 
medical doctor ultimately opined that it was more likely than 
not that the appellant's arthritic changes of the knees were 
not due to any period of active duty or inactive duty. Id., 
p. 7.  In doing so, the examiner indicated that he based his  
medical opinion not only upon his examination of the 
appellant and the appellant's medical history, but also a 
review of the appellant's medical examination reports dated 
prior to his entrance into service to the time of his 
retirement from United States Reserve service. Id.  He also 
took into consideration the appellant's pre-service right 
knee injury that required surgical treatment and the 
appellant's employment with a railroad as a laborer prior to 
2002. Id., p. 2.; see also October 2007 BVA hearing 
transcript, pgs. 7-9 (appellant testified that he worked for 
20 years as a laborer and mechanic for a railroad company).   

In light of the fact that the February 2006 VA examiner did 
not provide a medical opinion on the issue of aggravation, 
the Board remanded the claim for further development in 
October 2007.  At that time, the Board requested the RO to 
forward the appellant's claim file back to the VA medical 
doctor who prepared the February 2006 medical opinion in this 
case. October 2007 BVA decision.  In March 2009, the same 
medical doctor who evaluated the appellant in February 2006 
submitted an addendum medical opinion in this case. March 
2009 VA medical opinion.  In that opinion, the doctor once 
again noted his review of the appellant's entire claims file 
and medical records, to include the statement submitted by 
W.H., M.D. in November 2007 and the appellant's August 2006 
BVA hearing testimony. Id., 
pgs. 4-5.  In discussing Dr. H.'s medical opinion, the VA 
examiner found the opinion unconvincing in light of the fact 
that it failed to reference any specific findings upon which 
the opinion was based. Id., p. 4.  Ultimately, the VA medical 
doctor indicated that he saw no evidence in the record that 
changed his previous February 2006 medical opinion that the 
appellant's current diagnosis of bilateral knee arthritis is 
not related to any period of ADT. Id., p. 5.  In regards to 
the question of aggravation, the doctor opined that there was 
no indication in the evidence that he reviewed that there was 
any aggravation of the appellant's knee problems during his 
periods of ADT and IADT; and that he found no information 
concerning any additional effect the appellant's April 1999 
and August 1999 (non-service) basketball and tennis injuries 
may have had upon the appellant's bilateral knee disorder in 
terms of aggravation. Id.    

After extensively analyzing the medical evidence discussed 
above with the other evidence of record, the Board finds that 
the preponderance of the evidence is against the appellant's 
assertion that he should be granted service connection for 
degenerative arthritis of the bilateral knees on a direct 
basis (i.e., that the disorder manifested during a period of 
ADT). VA regulations provide that a veteran in the United 
States Reserves can only be service-connected for a disease 
such as arthritis on a direct basis if this condition had its 
onset in (or was aggravated during) a period of ADT. See 38 
U.S.C.A. §§ 101(22), (23), (24); 38 C.F.R. §§ 3.6(a), (c), 
(d).  As set forth above, the appellant himself acknowledges 
that his knees did not begin to bother him until 
approximately 1996. November 2003 statement in support of 
claim; October 2007 BVA hearing transcript, p. 3.  Although 
he believes that his bilateral knee arthritis began much 
earlier in his United States Reserve career, becoming 
increasingly worse through the years (Id.; October 2007 
statement in support of claim), there is no specific medical 
or lay evidence of record indicating that the disorder 
manifested during a period of ADT in comparison to a period 
of IADT or non-Reserve service.  A review of the appellant's 
service personnel records during the time frame in which he 
began experiencing symptomatology associated with his knees 
reveal that he served on ADT approximately 2 weeks out of a 
52 week period each year. See Chronological Statement of 
Retirement Points, years 1995 to 2002.  

In this regard, orders contained in the appellant's personnel 
file reveal that the 2 weeks the appellant spent on ADT for 
the year from October 1996 to October 1997 occurred in July 
1997.  The 15 days of ADT the appellant served for the year 
from October 1997 to October 1998 occurred in July 1998; and 
the 17 days of ADT the appellant spent during the year from 
October 1998 to October 1999 occurred in June 1999. See 
personnel file.  After comparing these records with the 
appellant's medical records, it is apparent that the onset of 
the appellant's bilateral knee symptomatology and subsequent 
treatment did not occur during an actual defined period of 
ADT. See private medical records dated in October 1996, April 
1999, August 1999 and September 2003; service treatment 
records dated in March 2000 (appellant placed on physical 
profile for his knees).  Thus, regardless of the July 2005 
letter from Dr. A. that indicated that appellant's training 
in the United States Reserves may have caused the appellant's 
joint problems, the Board finds that a preponderance of the 
evidence indicates that the onset of the appellant's 
bilateral knee disability was not during a period of active 
duty for training.     

Next, the Board turns to the question of whether the 
appellant's bilateral knee arthritis increased in severity 
beyond the natural progression of the disorder during a 
period of ADT (i.e., was aggravated in service).  As noted 
previously, VA regulations provide that a pre-existing injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service where there is an 
increase in disability during such service. See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded 
where a pre-existing disability underwent no increase in 
severity. 38 C.F.R. § 3.306(b).  Thus, the Board must now 
determine whether the appellant's degenerative arthritis 
increased in severity during a period of ADT and if so, 
whether this increase was due to the appellant's activities 
during his training periods or the natural progress of his 
disorder.  

In analyzing the evidence set forth above, the Board finds 
the medical opinions provided by the appellant's private 
medical doctors to be less persuasive than the March 2009 VA 
medical opinion.  In making this determination, the Board 
acknowledges that Dr. A. and Dr. H. have a much longer 
personal history with the appellant, in that Dr. A. has been 
the appellant's family physician for many years and Dr. H. 
performed orthopedic surgery on the appellant's knees. August 
2006 BVA hearing; November 2007 and May 2009 statements in 
support of claim.  The medical doctor who provided the March 
2009 VA medical opinion appears to have evaluated the 
appellant twice, once in February 2005 (with a nurse 
practitioner) and in February 2006. See February 2005 VA 
examination report, p. 5; February 2006 VA examination 
report.  Regardless of the length of time the appellant has 
or has not personally known his examiners in this case, the 
evidence reveals that neither Dr. A nor Dr. H. provided a 
rationale for their opinions that the appellant's bilateral 
knee arthritis was aggravated during his periods of ADT.  In 
this regard, the private doctors failed to differentiate 
between periods of ADT and periods of IADT and non-Reserve 
service time, to include the time the appellant worked as a 
laborer and mechanic with a railroad company.  In comparison, 
the March 2009 VA medical doctor set forth in his report his 
review of the evidence (particularly as it related to the 
appellant's medical records) in support of his conclusion 
that the appellant's bilateral knee arthritis was not 
aggravated during any period of ADT.  In light of the 
detailed rationale set forth in the March 2009 VA examination 
report in comparison to the private medical opinions 
contained in the claims file, the Board finds the March 2009 
VA medical opinion to be more persuasive than the medical 
opinions submitted by Dr. A. and Dr. H.    

In making this finding, the Board acknowledges its 
consideration of the lay statements submitted by D.C., A.B. 
and V.M. (set forth above).  However, as these statements 
essentially reiterate information already known to the Board 
in that the appellant's bilateral knee arthritis became more 
evident and problematic during the latter portion of the 
appellant's United States Reserve service and do not directly 
or indirectly address the issue of whether the appellant's 
knee disorder was aggravated during his periods of ADT (a 
medical question requiring medical expertise), the lay 
statements do not change the ultimate conclusions found by 
the Board in this case. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 



ORDER

Service connection for degenerative arthritis of the 
bilateral knees is denied.   



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


